UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT THOMAS EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00318-RBH-1)


Submitted:   July 22, 2014                       Decided:   July 28, 2014


Before SHEDD and    AGEE,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Thomas Edwards appeals his conviction and the

188-month     sentence       imposed      following      his    guilty     plea    to

possession with intent to distribute and distribution of cocaine

base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).

On appeal, Edwards’ counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds    for   appeal      but    questioning     whether     the

district    court    fully    complied      with     Federal   Rule   of    Criminal

Procedure 11 in accepting Edwards’ guilty plea.                       Edwards was

advised of his right to file a pro se supplemental brief but did

not file one.           Finding no meritorious grounds for appeal, we

affirm Edwards’ conviction.            To the extent that Edwards seeks to

appeal his sentence, we dismiss that portion of the appeal for

lack of jurisdiction.

            Our     review    of   the    plea     hearing     reveals     that   the

district    court    fully    complied      with     Federal   Rule   of    Criminal

Procedure    11    in    conducting      the   plea    colloquy. *       See   United

States v. General, 278 F.3d 389, 393 (4th Cir. 2002) (providing

standard of review).          Thus, the court did not err in accepting

as knowing and voluntary Edwards’ guilty plea.

     *
       We decline to sua sponte enforce Edwards’ waiver of
appellate rights in the plea agreement.   See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005).


                                          2
              Counsel correctly observes in the Anders brief that we

lack jurisdiction to consider an appeal of Edwards’ sentence

because Edwards entered a guilty plea pursuant to Federal Rule

of   Criminal       Procedure             11(c)(1)(C).           The     federal       statute

governing      appellate             review        of      a    sentence        limits        the

circumstances under which a defendant may appeal a sentence to

which    he   stipulated        in    a     Rule      11(c)(1)(C)       plea   agreement       to

claims    that      the     district         court         imposed     the     sentence       “in

violation     of    law    .    .     .    [or]       as   a   result    of    an    incorrect

application        of     the   sentencing             guidelines.”            18    U.S.C.     §

3742(a)(1)-(2), (c) (2006); United States v. Sanchez, 146 F.3d

796, 797 & n.1 (10th Cir. 1998) (concerning Rule 11(e)(1)(C),

predecessor provision to 11(c)(1)(C)).                         Here, Edwards’ sentence

was less than the applicable statutory maximum, see 21 U.S.C.

§ 841(b)(1)(C), was not based upon the Sentencing Guidelines,

and was the sentence for which he had bargained.                                    See United

States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (“A

sentence imposed under a Rule 11(c)(1)(C) plea arises directly

from the agreement itself, not from the Guidelines.”).                                    Thus,

review of his sentence is precluded by § 3742(c).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Edwards’ conviction and dismiss the appeal

to the extent that Edwards seeks review of his sentence.                                  This

                                                  3
court requires that counsel inform Edwards, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Edwards requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in    this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Edwards.          We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                        4